DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

4.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204696202 (hereafter CN ‘202) in view of Kameyama et al. (US 6,967,066).
Claim 1: 	CN ‘202 in Figures 1-6 disclose a cell (Figures 5 and 6), comprising: 
a jelly-roll (1); 
a package (2) wrapped at the outside of the jelly-roll (1); 
the jelly-roll is formed by winding a first electrode plate, a second electrode plate opposite in polarity to the first electrode plate and an separator disposed between the first electrode plate and the second electrode plate (CN ‘202 discloses “…The electrode assembly 1…has a positive electrode set, a positive electrode plate of the electric body, a negative electrode plate having a negative electrode current collector, and a separator 4 disposed between the positive electrode plate and the negative electrode plate…”
 wherein the first electrode plate (the negative plate) is closer to the package (2) than the second electrode plate (the positive plate); and the package (2) comprises a metal layer (aluminum layer 21), and the metal layer (21) is electrically connected to a tab (11) of the second electrode plate. See also entire document.

Kameyama et al. in Figures 1-2 disclose that a side of the outermost circumference of the first electrode plate (negative electrode 22) facing the package is an uncoated region (22a) (col. 4: 60-col. 5: 3) and that the uncoated region (22a) is spaced from the package (col. 6: 30-col. 7: 19). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of CN ‘202 such that a side of the outermost circumference of the first electrode plate facing the package is an uncoated region and that the uncoated region is spaced from the package, as taught by Kameyama et al.
	One having ordinary skill in the art would have been motivated to make the modification to o provide a battery capable of suppressing shape change and 
suppressing deterioration in battery characteristics (col. 2: 48-55).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘202 in Figures 2 and 4 further disclose that the metal layer (21) has an inner surface facing the jelly-roll and an outer surface away from the jelly-roll (1); and the package further comprises an adhesive layer (23) or an insulation layer (22), the adhesive layer (22 covers at least a portion of the inner surface, the insulation layer (22) covers at least a portion of the outer surface.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein CN ‘202 in Figure 4 further discloses that the metal layer (21) has an inner surface facing the jelly-roll and an outer surface away from the jelly-roll; and the package further comprises an adhesive layer (23) and an insulation layer (22), the adhesive layer (23) covers at least a portion of the inner surface, the insulation layer (22) covers at least a portion of the outer surface. 
Claim 4:  	The rejection of claim 4 is as set forth above in claim 1 wherein CN ‘202 in Figure 5 further discloses that the inner surface comprises an adhesive surface covered with the adhesive layer (23) and an inner connecting surface (211), the tab (11) is electrically connected on the inner connecting surface (page 4, Embodiment 2).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein CN ‘202 in Figure 5 further discloses that the inner connecting surface is disposed directly opposite the portion of the tab (11) in a direction perpendicular to a winding axis of the jelly-roll (1) (page 4, Embodiment 2).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein CN ‘202 in further discloses a first conductive member (3), the first conductive member is disposed on the inner connecting surface, the tab (11) is electrically connected to the metal layer (21) through the first conductive member (3).
Claim 7:	The rejection of claim 7 is as set forth above in claim 4 wherein CN ‘202 discloses that an outermost circumference of the jelly-roll (1) is an outermost circumference of the first electrode plate (negative electrode). 
Claim 8:	The rejection of claim 8 is as set forth above in claim 2 wherein CN ‘202 further discloses that the outer surface comprises an insulation surface covered (22) with the insulation layer (212) and an outer connecting surface (21) other than the insulation surface; and the cell further comprises a second conductive member (6), the second conductive member is disposed on the outer connecting surface, and the tab (11) is electrically connected to the metal layer (21) through the second conductive member (page 5, Embodiment 3).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein CN ‘202 further discloses that the first electrode plate is a negative electrode plate, the second electrode plate is a positive electrode plate, and the metal layer is a metal aluminum layer (21) that is electrically connected to the tab (11) of the positive electrode plate. 
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein CN ‘202 11. The cell according to claim 3, wherein the adhesive layer is made of polypropylene (polyolefin).
Claim 12:	The rejection of claim 12 is as set forth above in claim 3 wherein CN ‘202 in Figure 4 disclose that the adhesive layer (23) is disposed between the metal layer (21) and the jelly-roll (1).
Claim 13: 	The rejection of claim 13 is as set forth above in claim 3 wherein given that the cell of the CN ‘202 combination is structurally similar to that instantly claimed, when the cell of the CN ‘202 combination is subjected to an impact from a metal foreign matter, the metal foreign matter would obviously first breaks through the metal layer of the package and then contacts the uncoated region on the outermost circumference of the first electrode plate.
Claim 14:	The rejection of claim 14 is as set forth above in claim 4 wherein CN ‘202 in Figure 2 and 4 discloses that the metal layer (21) is entirely covered with the adhesive layer (23).
Claim 15:	The rejection of claim 15 is as set forth above in claim 3 wherein CN ‘202 in Figure 5 discloses that the insulation layer (23) covers at least a portion (211) of the outer surface of the metal layer (21). 
Claim 16:	The rejection of claim 16 as as set forth above in claim 15 wherein CN ‘202 in Figure 2 discloses that the entire outer surface of the metal layer (21) is covered by the insulation layer (21). 
Claim 17:	The rejection of claim 17 is as set forth above in claim 15 wherein CN ‘202 in Figure 4 discloses that a portion (211) of outer surface of the metal layer (21) is covered by the insulation layer (23). 
Claim 18:	 The rejection of claim 18 is as set forth above in claim 16 wherein CN ‘202 in Figure 5 discloses that the when the portion of the package (2) opposite to the tab (11) is configured as a hollow structure and the inner wall surface 
Claim 19:	The rejection of claim 19 is as set forth above in claim 17, wherein CN ‘202 in Figure 6 discloses that the outer surface of the metal layer (21) is not entirely covered with the insulation layer (23), the portion not covered with the insulation layer is provided with the second conductive member (3), and the metal layer is electrically connected to the tab (11) through the second conductive member (pag3 4, Embodiment 2).
Claim 20:	The rejection of claim 20 is as set forth above I claim 1 wherein CN ‘202 in Figure 5 discloses that a non-conductive material (sealant) is filled between a tab (11) of the first electrode plate and the metal layer (21) of the package.

5.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over  CN 204696202 (hereafter CN ‘202) in view of Kameyama et al. (US 6,967,066) as applied to claim 1 above, and further in view of  Takahashi et al. (US 20170301959).
	CN ‘202 and Kameyama et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	The CN ‘202 combination does not disclose that the first electrode plate is a positive electrode plate, the second electrode plate is a negative electrode 
Takahashi et al. in Figures 1 and 6-7 a cell (21) comprising a package (2), a jelly-roll (would electrode element 10) formed by winding positive and negative electrode and a separator disposed therebetween, wherein the first electrode (11) is closer to the package than the second electrode (12), a side of the outermost circumference of the first electrode facing the package (21) is an uncoated region, the first electrode plate is a positive electrode plate, the second electrode plate is a negative electrode plate, and the metal layer is a stainless steel layer ([0051], lines 6-8) that is electrically connected to the tab of the negative electrode plate (paragraphs [0050]-[0052] and [0098]-[0106]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of the CN ‘202 combination such that that the first electrode plate is a positive electrode plate, the second electrode plate is a negative electrode plate, and the metal layer is a stainless steel layer that is electrically connected to the tab of the negative electrode plate, as taught by Takahashi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have been capable of achieving higher density while maintaining safety (paragraph [0006]).

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729